Citation Nr: 0809914	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a right hand 
disability.



REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1978 to June 1982.  He also had a subsequent period of 
service in a reserve component.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2007, the Board remanded the case for further 
development.  The requested development was not completed, so 
further action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2007, the Board remanded the case for further 
development to include affording the veteran a VA orthopedic 
examination. 

The record shows that the veteran was scheduled twice for VA 
examinations, but each time, it was noted that the 
examination had been cancelled due to the veteran's failure 
to report for the examination. 

It is apparent that notice was mailed to the wrong address.  
Notices of the scheduled examination in April 2007 and May 
2007, as well as an October 2007 supplemental statement of 
the case, listed an apartment unit number different from the 
one provided by the veteran in January 2005 and contained in 
the file as his most recent address of record.  



Although the notices were not returned to VA as undeliverable 
by the United States Postal Service, the notices were clearly 
sent to the wrong address. 

In order to ensure due process, the case is REMANDED for the 
following action:

1. Ensure that any notice or 
correspondence to the veteran is mailed 
to his address of record.  See the 
January 2005 Request for Change of 
Address Form. 

2. Schedule the veteran for a VA 
orthopedic examination.  The examiner 
is asked to determine whether the 
veteran has a right hand disability, 
and, if so, whether it is at least as 
likely as not that the current right 
hand disability, is related to service.  
The claims folder must be reviewed by 
the examiner. 

The examiner is asked to comment 
on the clinical significance of 
the entry in the service medical 
records in September 1980, 
documenting a sprained fifth 
finger of the right hand, and the 
X-ray report in 2005, showing mild 
osteoarthritic change at the first 
metacarpophalangeal joint of the 
right fifth finger.

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of the conclusion as it is to find 
against the conclusion. 

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought is denied, provide 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

